t c memo united_states tax_court juan el khouri and kitty hunter petitioners v commissioner of internal revenue respondent docket no filed date juan el khouri and kitty hunter pro sese charles a hall judy wall and minakshi tyagi-jayasinghe for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent contends that the court lacks jurisdiction on the ground that the petition was not timely filed pursuant to sec_6213 and sec_7502 as explained in detail below we shall grant respondent’s motion to dismiss as supplemented background on date respondent issued a joint notice_of_deficiency to petitioners in the notice respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure and an addition_to_tax under sec_6651 a for failure to timely file in the amount of dollar_figure the notice_of_deficiency was sent to petitioners by certified mail at two separate addresses and a copy of the notice was sent by regular first-class mail to rod mirand identified as petitioners’ authorized representative on date the court received and filed a joint petition for redetermination in which petitioners challenged respondent’s deficiency determinations the petition is dated date the petition arrived at the court in an envelope bearing u s postal service certified mail no and two postmarks one of the postmarks is a private postmeter postmark showing bellflower california as the postal locale and the other is a u s postal service postmark showing long beach california as the postal locale both postmarks are dated date as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioners filed an objection to respondent’s motion to dismiss alleging that they initially mailed a petition to the court on date and after they received no response from the court they mailed a second petition to the court on date petitioners’ objection suggests that the the body of the petition which is essentially a letter to the tax_court reads as follows tax_court this letter represents a formal request for petition forms needed to file with the court see attached notice_of_deficiency letter dated date giving us the days to file the petition forms please send forms to juan el khouri address in response to petitioners’ allegation regarding the continued q4e- delivery of their first petition may have been impeded because of the terrorist attacks on date respondent filed a response to petitioners’ objection asserting that petitioners failed to demonstrate that the delivery of the petition purportedly mailed to the court on date was impeded because of the events of date respondent also argued that the u s postal service postmark date of date appearing on the envelope in which the petition was delivered to the court conclusively establishes that the petition was not mailed within the statutory 90-day filing period see sec_301 l c a proced admin regs regarding u s postal service postmarks see also sec_301_7502-1 b proceed admin regs regarding private postmeter postmarks the court subsequently issued an order directing petitioners to provide the court with any documentation they might have continued mailing of a petition on date the court searched its records but was unable to find any indication of either a petition filed by petitioners before date or any correspondence received from them before that date we note that petitioners’ allegation regarding the mailing of the petition on date is inconsistent not only with the postmark dates on the envelope containing the petition but also with the date on the petition itself we note that mail service to the court was seriously disrupted by the anthrax attacks in washington d c last fall but that such attacks did not occur until mid-date - - showing that they mailed a petition to the court on date and if available a copy of u s postal service form_3800 certified mail receipt for certified mail item no petitioners did not respond to this order this matter was called for hearing at the court’s motions session held in washington d c on date counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss there was no appearance by or on behalf of petitioners at the hearing nor did petitioners file any statement pursuant to rule c the applicability of which was brought to their attention by the court in its order calendaring respondent’s motion for hearing following the hearing the court directed respondent to file a supplement to his motion to dismiss addressing the question whether sec_7508a or any public notices issued pursuant to that section after date would provide relief to petitioners with regard to the timeliness of their petition respondent complied with the court’s order and filed a supplement to his motion asserting that petitioners are not eligible for relief under sec_7508a with regard to the petition filed in this case this matter was called for further hearing at the court’s motions session held in washington d c on date counsel for respondent appeared at the hearing and offered -- - argument in support of the motion to dismiss as supplemented in particular counsel argued that petitioners are not entitled to relief under sec_7508a and that the petition in this case should be dismissed on the ground that it was not timely filed there was no appearance by or on behalf of petitioners at the hearing nor did petitioners file any statement pursuant to rule c however after the hearing petitioners filed an objection to respondent’s motion in which they state that the petition mailed to the court on date was sent by regular first-class mail and that they are therefore unable to provide the court with documentary proof of mailing discussion the tax_court is a court of limited jurisdiction the court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a - person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 sec_7502 the so-called timely mailing timely filing rule provides that in certain circumstances a timely mailed petition will be treated as though it were timely filed sec_7502 provides that the timely mailing timely filing rule applies only if the postmark date on an envelope falls within the prescribed period on or before the prescribed date petitioners did not challenge the validity of the notice_of_deficiency we observe that the notice was mailed to petitioners at two separate addresses and that a copy of the notice was sent to petitioners’ authorized representative accordingly it appears that the notice was mailed to petitioners at their last_known_address see sec_6212 under the circumstances the issue for decision is whether the petition was timely filed the record in this case demonstrates that the petition was not filed within the 90-day period prescribed in sec_6213 the record shows that respondent mailed the notice_of_deficiency to petitioners on date consequently the 90-day filing period expired on thursday date--a date that was not a legal_holiday in the district of columbia the petition was received and filed by the court on date days after the expiration of the 90-day period moreover the petition was --- - dated date and it arrived at the court in an envelope bearing both a u s postal service postmark date and a private postmeter postmark date of date--a date that wa sec_91 days after the mailing of the notice_of_deficiency it follows that the petition was neither mailed to the court nor filed within the 90-day filing period prescribed in sec_6213 or sec_7502 the only remaining question is whether petitioners are entitled to relief because of the events of date sec_7508a titled authority to postpone certain tax--related deadlines by reason of presidentially_declared_disaster provides in pertinent part sec_7508a in general --in the case of a taxpayer determined by the secretary to be affected by a presidentially_declared_disaster as defined by sec_1033 h the secretary may prescribe regulations under which a period of up to days may be disregarded in determining under the internal revenue laws in respect of any_tax liability including any penalty additional_amount or addition to the tax of such taxpayer--- whether any of the acts described in paragraph of sec_7508 were performed within the time prescribed therefor sec_7508a was amended by the victims of terrorism tax relief act of publaw_107_134 115_stat_2427 the amendment confers authority to postpone certain deadlines by reason of terroristic or military actions and extends the period that may be disregarded from days to year the amendment applies to disasters and terroristic or military actions occurring on or after date with respect to any_action of the secretary_of_the_treasury the secretary of labor or the pension benefit guaranty corp continued - sec_7508 c and k lists filing a petition with the tax_court for redetermination of a deficiency and any other act required or permitted under the internal revenue laws specified in regulations prescribed under this section by the secretary respectively as acts with regard to which the secretary may postpone the time for performance regarding acts contemplated by sec_7508 k sec_301_7508-1 proceed admin regs provides that the period of time that may be disregarded applies to acts specified in a revenue_ruling revenue_procedure notice or other guidance published in the internal_revenue_bulletin sec_301_7508a-1 proced admin regs lists the acts performed by affected taxpayers the time for the performance of which may be postponed included within this list of acts are filing a petition with the tax_court and any other act specified in a revenue_ruling revenue_procedure notice announcement news_release or other guidance published in the internal_revenue_bulletin sec_301_7508a-1 iv vii proced admin regs continued occurring on or after date id sec_112 115_stat_2435 sec_7508 k was amended by the victims of terrorism tax relief act of publaw_107_134 115_stat_2427 by striking the phrase in regulations prescribed under this section the amendment applies as described supra note -- - sec_301_7508a-1 proced admin regs defines seven categories of affected taxpayers for purposes of sec_301_7508a-1 proced admin regs included among these categories are any individual whose principal_residence or principal_place_of_business is located in a covered disaster_area a relief worker who is assisting in a covered disaster_area any individual whose principal_residence or principal_place_of_business is not located in a covered disaster_area but whose tax records are maintained in such an area and the spouse of an affected taxpayer but solely with regard to a joint_return a covered disaster_area means a presidentially_declared_disaster area to which the irs has determined that relief under sec_7508a applies sec_301_7508a-1 proced admin regs finally sec_301_7508a-1 proced admin regs provides as follows e notice of postponement of certain acts if any tax-related deadline is postponed under sec_7508a and this section the irs will publish a revenue_ruling revenue_procedure notice announcement news_release or other guidance published in the internal_revenue_bulletin describing the acts postponed the number of days disregarded with respect to each act the time period to which the postponement applies and the location of the covered disaster_area guidance under this paragraph e will be published as soon as practicable after the declaration of a presidentially_declared_disaster following the events of date the commissioner promptly issued a series of notices announcing the relief available to taxpayers affected by the terrorist attacks notice_2001_61 in notice_2001_61 2001_40_irb_305 released date the commissioner announced relief under sec_7508a sec_6081 providing for extensions of time for filing returns and sec_6161 providing for extension of time for paying tax for taxpayers affected by the terrorist attacks on date the notice acknowledges that president george w bush declared five new york counties and arlington county virginia as federal disaster areas as a result those areas qualified as covered disaster areas and taxpayers residing in those areas qualified as affected taxpayers under sec_7508a notice_2001_61 states that the commissioner determined that other specified taxpayers would be considered affected taxpayers regardless of where they resided including victims of the crashed airliners relief workers assisting ina covered disaster_area or in pennsylvania and taxpayers whose place of employment was located in the declared disaster areas notice_2001_61 grants six particular types of relief in particular the notice grants a 120-day postponement of time to affected taxpayers to perform the acts other than those specifically addressed in the notice described in sec_301_7508a-1 proced admin regs which acts specifically include the filing of a petition with the tax_court the postponement applies to acts required to be performed within the period beginning on date and ending on date notice_2001_63 in notice_2001_63 2001_40_irb_308 released date the commissioner announced additional relief under sec_7508a sec_6081 and sec_6161 for all taxpayers regardless of their location in particular notice_2001_63 states in pertinent part the internal_revenue_service has determined that the due_date for all federal tax obligations falling between date and date is postponed to date this postponement of time covers the filing of returns and claims for refund the payment of tax including estimated_tax payments making elections and filing any other federal tax documents the postponement does not apply to deposits of federal taxes emphasis added notice_2001_68 finally in notice_2001_68 2001_47_irb_504 released date the commissioner announced additional relief to supplement the relief granted in notice_2001_61 as relevant notice_2001_68 states in pertinent part c additional grant of relief under paragraph of the grant of relief section of notice_2001_61 the irs granted to all affected taxpayers a 120-day postponement of time to perform the acts described in sec_301_7508a-1 proced admin regs if the last day to perform the act fell within the period beginning on date and ending on date one of these acts is the filing of any_tax court petition under this notice - - the relief provided by paragraph is expanded as follows if the last date for filing any_tax court petition would otherwise be on or after date and on or before date the last date for filing the petition is postponed by days under sec_7508a in short notice_2001_68 expanded the period during which an affected taxpayer would be permitted to file a petition with the court based upon our review of sec_7508a sec_301_7508a-1 proceed admin regs and notices and we conclude that petitioners are not entitled to relief with regard to the late-filed petition in this case petitioners who are residents of southern california have not alleged or shown that they are affected taxpayers within the meaning of sec_301_7508a-1 d - vi proced admin regs or notices and moreover the generic relief extended to all taxpayers in notice_2001_63 see sec_301 7508a- d vii proced admin regs is of no benefit to petitioners the latter notice states that the deadline for all federal tax obligations falling between date and date is postponed to date because the deadline for filing a timely petition in this case expired on date it follows that such deadline is not postponed under notice_2001_63 consistent with the preceding discussion we shall grant respondent’s motion to dismiss for lack of jurisdiction as supplemented to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction as supplemented
